NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 22-30003
                                                    22-30004
                Plaintiff-Appellee,
                                                D.C. Nos. 1:18-cr-00156-SPW-1
 v.                                                       1:18-cr-00157-SPW-1

ANGELA MAXINE KILLEN,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      In these consolidated appeals, Angela Maxine Killen appeals from the

district court’s order denying her third motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291.

Reviewing for abuse of discretion, see United States v. Keller, 2 F.4th 1278, 1281



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021), we affirm.

       Killen contends that the district court abused its discretion by concluding

that she had not shown extraordinary and compelling reasons for relief. She argues

that her purported eligibility for safety-valve relief under the First Step Act, as well

as the severity of her medical conditions, justified compassionate release. The

district court did not abuse its discretion in concluding otherwise. The court

assumed Killen’s safety-valve eligibility, but concluded that this was not an

extraordinary and compelling reason for release because Killen was still “seeking a

reduction greater than the 14-month difference between her actual sentence and the

sentence she claims she would have received if she had qualified for the safety

valve.” Although the court expressed concern about Killen’s medical conditions

and treatment, it was not persuaded that they provided a reason to reduce her

sentence given Killen’s failure to show that her medical conditions would be

resolved if she were released. The court’s conclusions were reasonable and

supported by the record. See United States v. Robertson, 895 F.3d 1206, 1213 (9th

Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record). Moreover, contrary to Killen’s

claim, the court adequately explained its reasons for denying her motion. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018).

       We do not reach Killen’s arguments regarding the 18 U.S.C. § 3553(a)


                                            2                            22-30003 & 22-30004
factors because the court permissibly declined to reach the § 3553(a) factors after

concluding that Killen had failed to demonstrate extraordinary and compelling

reasons. See Keller, 2 F.4th at 1284 (“[A] district court that properly denies

compassionate release need not evaluate each step.”).

      AFFIRMED.




                                          3                          22-30003 & 22-30004